ORDER

PER CURIAM.
Edward Brown (“Claimant”) appeals the decision of the Labor and Industrial Relations Commission denying him unemployment benefits on the ground that' he was discharged for misconduct connected with his work. In light of the Supreme Court’s recent holding in Fendler v. Hudson Services et al., 370 S.W.3d 585 (Mo. banc 2012), we cannot find that the Commission erred in finding that Claimant was discharged for misconduct connected with his work.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The decision of the Commission is affirmed under Rule 84.16(b).